Appeal by the defendant from a judgment of the County *1076Court, Suffolk County (Braslow, J.), rendered February 23, 2010, as amended February 14, 2011, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Appling, 94 AD3d 1135 [2012]). This valid waiver also precludes appellate review of his claim that he was denied the effective assistance of counsel, except to the extent that counsel’s alleged ineffectiveness affected the voluntariness of his plea (see People v Lopez, 6 NY3d at 255; People v Duah, 91 AD3d 884, 885 [2012]). To the extent that the defendant contends that ineffective assistance of counsel affected the voluntariness of his plea, the record demonstrates that he pleaded guilty to the charges set forth in the indictment in exchange for a favorable sentencing commitment, and nothing in the record casts doubt on the apparent effectiveness of counsel (see People v Duah, 91 AD3d at 885; People v Yarborough, 83 AD3d 875 [2011]). Angiolillo, J.P., Florio, Leventhal and Lott, JJ., concur.